In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-04-198 CV

____________________


ENTERGY GULF STATES, INC., Appellant


V.


JOE CACCIOTTI, JR., LINDA CACCIOTTI, JENNON LEWIS,

JENNIFER WHITE, BRENT WHITE AND ALLAN RENNIE,  Appellees




On Appeal from the 410th District Court
Montgomery County, Texas

Trial Cause No. 04-04-02429 CV




MEMORANDUM OPINION (1)
	The appellant, Entergy Gulf States, Inc., filed a motion to dismiss this accelerated
interlocutory appeal because the issues made the basis of this appeal are moot because the
trial court subsequently denied permanent injunctive relief following jury trial on the
merits.  The Court finds that the motion is voluntarily made by the motion of the appellant
prior to any decision of this Court and should be granted.  Tex. R. App. P. 42.1(a)(1).
	It is, therefore, ORDERED that the motion to dismiss be granted and the appeal is
therefore DISMISSED without reference to the merits of the appeal.  Appellate costs are
assessed against the appellant.	
 
									PER CURIAM

Opinion Delivered August 26, 2004 
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.